DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/24/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following limitations were also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(1) “diagnostic means interfacing with the urine analyzer to quantitatively and/or qualitatively analyze the one or more chemical measurements of the urine” of claim 1.
No other claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9, 11, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the vertical and horizontal internal hinges are created by multiple vertical separators within the interior of the collection bag that are aligned to extend 
(1) (a) each vertical internal hinge of a plurality of vertical internal hinges is created by multiple vertical separators within the interior of the collection bag that are aligned to extend across a majority of a vertical length of the interior and multiple horizontal separators within the interior of the collection bag that are aligned to extend to across a majority of a horizontal width of the interior and (b) each horizontal internal hinge of a plurality of horizontal internal hinges is created by multiple vertical separators within the interior of the collection bag that are aligned to extend across a majority of a vertical length of the interior and multiple horizontal separators within the interior of the collection bag that are aligned to extend to across a majority of a horizontal width of the interior, 
(2) (a) each vertical internal hinge of a plurality of vertical internal hinges is created by multiple vertical separators within the interior of the collection bag that are aligned to extend across a majority of a vertical length of the interior and (b) each horizontal internal hinge of a plurality of horizontal internal hinges is created by multiple horizontal separators within the interior of the collection bag that are aligned to extend to across a majority of a horizontal width of the interior,

(4) (a) there is only one vertical internal hinge that is created by multiple vertical separators within the interior of the collection bag that are aligned to extend across a majority of a vertical length of the interior and (b) there is only one horizontal internal hinge that is created by multiple horizontal separators within the interior of the collection bag that are aligned to extend to across a majority of a horizontal width of the interior.

Second, it is not clear if:
(5) (a) each vertical separator of the plurality of vertical separators intersects every horizontal separator of the plurality of horizontal separators and (b) each horizontal separator of the plurality of horizontal separators intersects every vertical separator of the plurality of vertical separators,
(6) each vertical separator of the plurality of vertical separators intersects only one horizontal separator of the plurality of horizontal separators and (b) each horizontal 
These issues render claim 1 indefinite.  To correct these indefiniteness issues, the Examiner provides suggested claim amendments to claim 1 provided below.
Claims 4-6, 9, 11, 14-15, and 17 are rejected by virtue of their dependence from claim 1.
Claim 14 recites “a sterile acetic acid solution” in line 4, but it is not clear if this recitation is the same as, related to, or different from “an irrigation solution” in claim 2, lines 17-18. The phraseology suggests they are different but the specification suggests they are the same.  If they are different, it is not clear which limitation is being referred to with the recitations “the solution” in claim 14, line 6 and claim 14, line 7.  To correct these indefiniteness issues, the Examiner provides suggested claim amendments to claim 14 provided below.
Claim 15 recites “wherein the continuous tube is an integrally-formed one-piece component” in line 2, but it is not clear if this recitation is the same as, related to, or different from “the continuous tube being an integral one-piece component” in claim 1, line 16.  To correct this indefiniteness issue, the Examiner suggests cancelling claim 15 since, if they are the same, claim 15 would not further limit the invention of claim 1.

Examiner’s Suggested Claim Amendments
The Examiner suggests the following amendments to the claims so as to address the above indefiniteness issues, address some issues with respect to the withdrawn claims depending from claim 1 so that they can be rejoined, and address some issues with respect to claim 19 so that it may be rejoined:

1. (Suggested Amendment) A urinary collection system comprising: 
internal hinges and horizontal internal hinges at which the collection bag bends vertically and horizontally, wherein each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a horizontal width of the interior, each respective vertical separator intersects a respective horizontal separator such that multiple cross-shaped intersections joining opposing outer walls of the collection bag are defined so as to create fluidically connected volumes within the collection bag;
a drain tube fluidically connected to the collection bag to enable emptying urine collected in the collection bag;
a flexible continuous tube fluidically connected to the collection bag to enable the urine to flow into the collection bag from a bladder of a catheterized patient, the continuous tube being an integral one-piece component;

a urine collection port on the continuous tube for withdrawing the urine from the continuous tube;
one or more turn valves on the continuous tube to prevent reflux of the irrigation solution into the bladder of the catheterized patient;
a urine analyzer for performing one or more chemical measurements of the urine flowing through the continuous tube; and
diagnostic means interfacing with the urine analyzer to quantitatively and/or qualitatively analyze the one or more chemical measurements of the urine.

2. (Suggested Amendment)  The urinary collection system of claim 1, wherein the continuous tube  comprises a catheter portion, an extendable/retractable tubing that fluidically connects the continuous tube to the collection bag, and a drainage tube portion therebetween, the continuous tube lacking any separation between the catheter portion, the drainage tube, and the extendable/retractable tubing to reduce extraneous sources of contamination and infection within the system.

Claims 3-13 remain as they are.

14. (Suggested Amendment) A method of using the urinary collection system of claim 1 to decrease catheter-associated bacteriuria in the catheterized patient, the method comprising:
as the irrigation solution into the irrigation port, through the continuous tube, and into the collection bag; 
dispersing the sterile acetic acid solution in the collection bag; 
draining the sterile acetic acid solution from the collection bag; and 
then allowing the urine to flow from the catheterized patient through the continuous tube and into the collection bag.

15. (Canceled)

16. (Suggested Amendment) The urinary collection system of claim 1, further comprising  a radiopaque strip on the continuous tube, wherein the radiopaque strip [[that]] is electrically connected to the urine analyzer and serves as an antenna for wirelessly transmitting the one or more chemical measurements [[data]] from the urine analyzer to the diagnostic means.

Claim 17 remains as it is.

19. (Suggested Amendment) A urinary collection system comprising:
a collection bag having an interior equipped with vertical internal hinges and horizontal internal hinges at which the collection bag bends vertically and horizontally, wherein each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a horizontal width of the interior, each respective vertical separator intersects a respective horizontal separator such that multiple cross-shaped intersections joining opposing outer walls of the collection bag are defined so as  to create fluidically connected volumes within the collection bag;
a drain tube fluidically connected to the collection bag to enable emptying urine collected in the collection bag;
a flexible continuous tube fluidically connected to the collection bag to enable the urine to flow into the collection bag from a bladder of a catheterized patient, the continuous tube being an integral one-piece component comprising a catheter portion [[,]] and a drainage tube portion connecting the catheter portion to the collection bag,  the continuous tube lacking any separation between the catheter 
a radiopaque strip on the flexible continuous tube;
an irrigation port on the continuous tube for instilling an irrigation solution in the continuous tube;
a urine collection port on the continuous tube for withdrawing the urine from the continuous tube; and
a urine analyzer on the continuous tube for performing one or more chemical measurements on the urine as the urine is flowing through the continuous tube, the urine analyzer being electrically connected to the radiopaque strip which serves as an antenna for wirelessly transmitting the one or more chemical measurements [[data]] from the urine analyzer to a diagnostic unit that performs quantitative and/or qualitative analysis of the one or more chemical measurements performed by the urine analyzer.

Allowable Subject Matter
Claims 1, 4-6, 9, 11, 14, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above.
Further, claims 2-3, 7-8, 10, 12-13, and 16 would be rejoined, if amended as suggested above, since they depend from an allowable claims.
Further, claim 19 would be rejoined and allowable, if amended as suggested above.

The following is a statement of reasons for the indication of allowable subject matter.  

Jensen teaches a catheter tube 24.  Jensen does not teach the particulars of the catheter tube.  U.S. Patent Application Publication No. 2003/0158540 (Washington)(previously cited) teaches a catheter tube having a urine collection port 36 so as to permit the withdrawal or installation of fluids and a distal irrigation port 18 for instilling an irrigation solution (paragraph 0033 Washington).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a urine collection port and a distal irrigation port 18 on the catheter tube of Jenson since it permits the withdrawal or installation of fluids and the instillation of an irrigation solution.  Washington discloses that the collection port 36 is part of the catheter.  U.S. Patent Application Publication No. 2012/0184944 (Tomes)(previously cited) teaches that (1) a collection port 213 may be a tube separate from the catheter (paragraph 0032 of Tomes) and that (2) separate tubes may be formed integrally together to form a unitary piece of flexible tubing (paragraph 0026 of Tomes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the collection port on a tubing separate from the catheter since (1) it is a simple substitution of one known element for another to obtain predictable results; and/or (2) it simplifies the catheter.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate different discrete tubes into a 
The combination then teaches or suggests:
the continuous tube being an integral one-piece component (the above 103 analysis; paragraphs 0026 and 0032 of Tomes); 
an irrigation port (the irrigation portion 18 of Washington) on the continuous tube for instilling an irrigation solution in the continuous tube (the above 103 analysis; paragraph 0026 of Tomes); 
a urine collection port (the urine collection port 36 of Washington) on the continuous tube for withdrawing urine from the continuous tube (the above 103 analysis; paragraph 0026 of Tomes).
Washington teaches the use of clamping the catheter to prevent reflux of the irrigation solution (paragraph 0021 of Washington).  GB 2215211 (Briggs)(previously cited) teaches that a turn valve 15 can be used to shut off flow (page 5 of Briggs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turn valve of Briggs instead of the clamp of Washington because (1) it is a simple substitution of one known element for another to obtain predictable results; and/or (2) it is simpler to operate.  Thus, the combination teaches one or more turn valves on the continuous tube to prevent reflux of the irrigation solution into the bladder of the catheterized patient (the valve of Brigg in use as suggested by Washington).
in situ (paragraphs 0038, 0073, 0078, and 0080 of Burnett).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chemical analyte measuring system of Burnett in the urine bag of the combination so as to identify and/or quantitate analytes, such as bacteria, blood, hemoglobin, leukocyte esterase, glucose, and particulate matter.  Thus, the combination teaches or suggests a urine analyzer for performing one or more chemical measurements of urine flowing through the continuous tube (the above 103 analysis; paragraphs 0038, 0073, 0078, and 0080 of Burnett); and diagnostic means interfacing with the urine analyzer to quantitatively and/or qualitatively analyze the one or more chemical measurements of the urine (the above 103 analysis; paragraphs 0038, 0073, 0078, and 0080 of Burnett). 
As outlined above, the combination teaches or suggests a urinary collection system comprising: 
a collection bag (the bag 10 of Jensen as modified); 
a drain tube (the drain valve 45 of Jensen) fluidically connected to the collection bag to enable emptying urine collected in the collection bag; 
a flexible continuous tube (the catheter tube 24 of Jensen) fluidically connected to the collection bag to enable the urine to flow into the collection bag from a bladder of a catheterized patient, the continuous tube being an integral one-piece component (the above 103 analysis; paragraphs 0026 and 0032 of Tomes); 

a urine collection port (the urine collection port 36 of Washington) on the continuous tube for withdrawing the urine from the continuous tube (the above 103 analysis; paragraph 0026 of Tomes); 
one or more turn valves on the continuous tube to prevent reflux of the irrigation solution into the bladder of the catheterized patient (the valve of Brigg in use as suggested by Washington); 
a urine analyzer for performing one or more chemical measurements of the urine flowing through the continuous tube (the above 103 analysis; paragraphs 0038, 0073, 0078, and 0080 of Burnett); and 
diagnostic means interfacing with the urine analyzer to quantitatively and/or qualitatively analyze the one or more chemical measurements of the urine (the above 103 analysis; paragraphs 0038, 0073, 0078, and 0080 of Burnett). 
However, the prior art does not teach or suggest “a collection bag having an interior equipped with vertical internal hinges and horizontal internal hinges at which the collection bag bends vertically and horizontally, wherein each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a horizontal width of the interior, each respective vertical separator intersects a 
For example, GB 2080116 (Matthews)(previously cited) teaches the use of rectangular closed loop welds so as to prevent bulging of the bag when it is full of liquid (abstract and page 1, lines 60-80 of Matthews).  However, such rectangular closed loops are not the same as the claimed vertical internal hinges and horizontal internal hinges wherein each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a horizontal width of the interior, each respective vertical separator intersects a respective horizontal separator such that multiple cross-shaped intersections joining opposing outer walls of the collection bag are defined so as to create fluidically connected volumes within the collection bag.
GB 2153231 (Cross) and Briggs teach the use of vertical separators for separating a urine drainage bag where each vertical separator extends across a majority of a vertical length of the interior.  However, Cross and Briggs do not teach the horizontal internal hinges made up of multiple horizontal separators or each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a 
U.S. Patent No. 7,476,220 (Lillegaard) teaches the use of vertical and horizontal welds in collection bags (FIG. 6 of Lillegaard). However, such vertical and horizontal welds are not the same as the claimed vertical internal hinges and horizontal internal hinges wherein each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a horizontal width of the interior, each respective vertical separator intersects a respective horizontal separator such that multiple cross-shaped intersections joining opposing outer walls of the collection bag are defined so as to create fluidically connected volumes within the collection bag.
JP 2001-314299 discloses vertical internal hinges and horizontal internal hinges wherein each vertical internal hinge is created by multiple vertical separators within the interior of the collection bag that are aligned so that each vertical internal hinge extends across a majority of a vertical length of the interior, wherein each horizontal hinge is created by multiple horizontal separators within the interior of the collection bag that are aligned so that each horizontal internal hinge extends across a majority of a horizontal width of the interior, each respective vertical separator intersects a respective horizontal separator such that multiple cross-shaped intersections joining opposing outer walls of the collection bag are defined so as to create fluidically connected 

Response to Arguments
The Applicant’s arguments filed 2/12/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
In view of the claim amendments filed on 2/12/2021, the prior art rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791